DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Pub. No. WO 2018/079794 A1 by Nakamura et al. (“Nakamura”).



As to claim 1, Nakamura discloses an image display device (Nakamura, image display device 100, Figure 1A) comprising: 
a light source (Nakamura, display element 11, Figures 1A and 2); 
a screen (Nakamura, diffusing screen 16, Figure 2) on which an image is formed when light from the light source is applied thereto (Nakamura, a virtual image forming optical system 17 that converts an image on the diffusing screen 16. Figure 2, ¶ [0031]); 
an optical system configured to generate a virtual image by light from the screen (Nakamura, The driver UN can observe the display light HK reflected by the display screen 20, in other words, a display image IM as a virtual image that exists in front of the vehicle body 2. Figure 2, ¶ [0029]); 
an actuator (Nakamura, outer motor 19k, Figure 14A) configured to move the screen in an optical axis direction; 
a position detector configured to detect a movement position of the screen (Nakamura, Hall elements 19m for detecting a rotation angle of the outer motor 19k are ; 
a servo circuit (Nakamura, rotation driving device 19b rotates the rotating body 19a through the shaft part 19d, Figure 14A, ¶ [0066]) configured to cause the movement of the screen by the actuator to follow a target waveform on the basis of a signal from the position detector (Nakamura, A rotation signal generated by the rotation of the supporting body 19f is obtained as a pulse signal of each of the Hall elements 19m.  FIGS. 12A to 12C are drawings each illustrating the relationship between the rotation signal and the light emission timing of the display element.  In FIG. 12A, reference numerals S1 to S4 denote a rotation signal corresponding to magnetism or a magnetic field occurring at each of the Hall elements 19m provided in the respective supporting body regions 19e corresponding to the diffusion regions 16a to 16d.  Here, by making it possible to determine which position of the rotation signal corresponds to each pulse, lighting pulses (lighting signal) of the display element 11 can be generated in the appropriate timing by using the rotation signal pulses of the supporting body 19f as triggers as shown in FIGS. 12A and 12B. Figures 12A-12C, ¶ [0079]); and 
a correction circuit configured to reduce a deviation between a timing to move the screen by the servo circuit and a timing to form the image on the screen (Nakamura, The proportional-integral-differential (PID) control unit 81 operates the servo mechanism 82 under the control of the main control unit 90, and performs the feedback control of mainly the operation of the display element 11, and the operation of the diffusing screen 16.  In a case where the light emission timing of the display element . 
As to claim 2, Nakamura discloses the image display device wherein the correction circuit includes a phase correction circuit configured to make a phase of the target waveform closer to a phase of a drive waveform of the screen by the actuator, and supplies the target waveform corrected by the phase correction circuit, to the servo circuit (Nakamura, A rotation signal generated by the rotation of the supporting body 19f is obtained as a pulse signal of each of the Hall elements 19m.  FIGS. 12A to 12C are drawings each illustrating the relationship between the rotation signal and the light emission timing of the display element… Here, by making it possible to determine which position of the rotation signal corresponds to each pulse, lighting pulses (lighting signal) of the display element 11 can be generated in the appropriate timing by using the rotation signal pulses of the supporting body 19f as triggers as shown in FIGS. 12A and 12B. Figures 12A-12C, ¶ [0079])(Nakamura, as presented in FIGS. 13C and 13D, the number of rotations or rotational speed of the rotating body 19a is delayed by the time difference t1.  In a case where the rotation signal corresponding to the virtual image distance L2 is generated in the timing indicated by the reference 
As to claim 3, Nakamura discloses the image display device further comprising a drive signal generation circuit configured to generate a drive signal for driving the light source, wherein the correction circuit supplies the corrected target waveform to the drive signal generation circuit and synchronizes the drive signal with the phase of the target waveform corrected by the phase correction circuit (Nakamura, as presented in FIGS. 13C and 13D, the number of rotations or rotational speed of the rotating body 19a is delayed by the time difference t1.  In a case where the rotation signal corresponding to the virtual image distance L2 is generated in the timing indicated by the reference numeral S2', the rotation signal corresponding to the virtual image distance L3 is output in the timing indicated by the reference numeral S3', in other words, the rotation signal is advanced by the time difference that is the same as the time difference by which the rotation signal corresponding to the virtual image distance L2 is delayed (that is to say, the time difference t1). Subsequently, the rotational speed of the rotating body 19a is adjusted so as to return to the set value in the timing corresponding to the virtual image distance L3.  As the result, even if the light emission timing of the display element 11 deviates in the timing corresponding to the virtual image distance L2, the light emission timing of the display element 11 can be synchronized with the original rotational speed of the rotating body 19a in the timing 
As to claim 4, Nakamura discloses the image display device wherein the phase correction circuit starts supplying the corrected target waveform to the servo circuit after a predetermined time elapses from start of control by the servo circuit (Nakamura, as presented in FIGS. 13C and 13D, the number of rotations or rotational speed of the rotating body 19a is delayed by the time difference t1.  In a case where the rotation signal corresponding to the virtual image distance L2 is generated in the timing indicated by the reference numeral S2', the rotation signal corresponding to the virtual image distance L3 is output in the timing indicated by the reference numeral S3', in other words, the rotation signal is advanced by the time difference that is the same as the time difference by which the rotation signal corresponding to the virtual image distance L2 is delayed (that is to say, the time difference t1). Subsequently, the rotational speed of the rotating body 19a is adjusted so as to return to the set value in the timing corresponding to the virtual image distance L3.  As the result, even if the light emission timing of the display element 11 deviates in the timing corresponding to the virtual image distance L2, the light emission timing of the display element 11 can be synchronized with the original rotational speed of the rotating body 19a in the timing corresponding to the virtual image distance L3., Figures 13C and 13D, ¶ [0087]).
As to claim 5, Nakamura discloses the image display device further comprising a drive signal generation circuit configured to generate a drive signal for driving the light source (Nakamura, The display control unit 18 causes the virtual image display optical system 30 to operate under the control of the main control unit 90, and to display a three-dimensional display image IM in which a virtual image distance or a projection distance changes behind the display screen 20. Figure 10, ¶ [0059]), wherein 
the correction circuit includes a phase correction circuit configured to make a phase of the target waveform closer to a phase of the drive waveform, and supplies the corrected target waveform to the drive signal generation circuit to synchronize the drive signal with the phase of the target waveform corrected by the phase correction circuit (Nakamura, A rotation signal generated by the rotation of the supporting body 19f is obtained as a pulse signal of each of the Hall elements 19m.  FIGS. 12A to 12C are drawings each illustrating the relationship between the rotation signal and the light emission timing of the display element… Here, by making it possible to determine which position of the rotation signal corresponds to each pulse, lighting pulses (lighting signal) of the display element 11 can be generated in the appropriate timing by using the rotation signal pulses of the supporting body 19f as triggers as shown in FIGS. 12A and 12B. Figures 12A-12C, ¶ [0079])(Nakamura, as presented in FIGS. 13C and 13D, the number of rotations or rotational speed of the rotating body 19a is delayed by the time difference t1.  In a case where the rotation signal corresponding .  
As to claim 7, Nakamura discloses the image display device wherein the correction circuit detects a time deviation between the target waveform before correction and a drive waveform of the screen by the actuator, and makes a phase of the target waveform closer to a phase of the drive waveform on the basis of the detected time deviation (Nakamura, A rotation signal generated by the rotation of the supporting body 19f is obtained as a pulse signal of each of the Hall elements 19m.  FIGS. 12A to 12C are drawings each illustrating the relationship between the rotation signal and the light emission timing of the display element… Here, by making it possible to determine which position of the rotation signal corresponds to each pulse, lighting pulses (lighting signal) of the display element 11 can be generated in the appropriate timing by using the rotation signal pulses of the supporting body 19f as triggers as shown in FIGS. 12A and 12B. Figures 12A-12C, ¶ [0079])(Nakamura, as presented in FIGS. 13C and 13D, the number of rotations or rotational speed of the rotating body 19a is delayed by the time difference t1.  In a case where the rotation . 
As to claim 10, Nakamura discloses a driving device (Nakamura, image display device 100, Figure 1A) comprising: 
a light source (Nakamura, display element 11, Figures 1A and 2);
an optical member (Nakamura, diffusing screen 16, Figure 2) on which light from the light source is incident (Nakamura, a virtual image forming optical system 17 that converts an image on the diffusing screen 16. Figure 2, ¶ [0031]);
an actuator (Nakamura, outer motor 19k, Figure 14A) configured to drive the optical member; 
a position detector configured to detect a drive position of the optical member (Nakamura, Hall elements 19m for detecting a rotation angle of the outer motor 19k are provided outside the diffusion regions 16a to 16d in the rotating body 19a, Figures 11, 14B, and 14B, ¶ [0079]);
a servo circuit (Nakamura, rotation driving device 19b rotates the rotating body 19a through the shaft part 19d, Figure 14A, ¶ [0066]) configured to cause the drive of the optical member by the actuator to follow a target waveform on the basis of a signal from the position detector (Nakamura, A rotation signal generated by the rotation of the supporting body 19f is obtained as a pulse signal of each of the Hall elements 19m.  FIGS. 12A to 12C are drawings each illustrating the relationship between the rotation signal and the light emission timing of the display element.  In FIG. 12A, reference numerals S1 to S4 denote a rotation signal corresponding to magnetism or a magnetic field occurring at each of the Hall elements 19m provided in the respective supporting body regions 19e corresponding to the diffusion regions 16a to 16d.  Here, by making it possible to determine which position of the rotation signal corresponds to each pulse, lighting pulses (lighting signal) of the display element 11 can be generated in the appropriate timing by using the rotation signal pulses of the supporting body 19f as triggers as shown in FIGS. 12A and 12B. Figures 12A-12C, ¶ [0079]); and 
a correction circuit configured to reduce a deviation between a timing to drive the optical member by the servo circuit and a timing to drive the light source (Nakamura, The proportional-integral-differential (PID) control unit 81 operates the servo mechanism 82 under the control of the main control unit 90, and performs the feedback control of mainly the operation of the display element 11, and the operation of the diffusing screen 16.  In a case where the light emission timing of the display element 11, the number of rotations or rotational speed of the rotating body 19a, or the like, has changed from a set value, the servo mechanism 82 performs automatic control so as to .  

Allowable Subject Matter
Claims 6, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 6, Nakamura does not expressly teach the image display device wherein the correction circuit further includes an amplitude correction circuit configured to detect an amplitude deviation between the target waveform before correction and a drive waveform of the screen by the actuator and amplify the drive signal for the actuator such that the detected amplitude deviation is reduced.  
Nakamura does not teach the correction circuit detecting the amplitude deviation and amplify the drive signal as claimed.  In addition, no other prior art does not teach, alone or in combination, the cited limitations.

As to claim 8, Nakamura does not expressly teach the image display device wherein the correction circuit stores a time deviation between the target waveform before correction and a drive waveform of the screen by the actuator in advance, and makes a phase of the target waveform closer to a phase of the drive waveform on the basis of the stored time deviation.  
Nakamura does not teach a correction circuit storing the time device between the waveforms as claimed. In addition, no other prior art does not teach, alone or in combination, the cited limitations.

As to claim 9, Nakamura discloses the image display device wherein 
the position detector outputs a pulse signal in accordance with the movement of the screen (Nakamura, A rotation signal generated by the rotation of the supporting body 19f is obtained as a pulse signal of each of the Hall elements 19m.  FIGS. 12A to 12C are drawings each illustrating the relationship between the rotation signal and the light emission timing of the display element.  In FIG. 12A, reference numerals S1 to S4 denote a rotation signal corresponding to magnetism or a magnetic field occurring at each of the Hall elements 19m provided in the respective supporting body regions 19e corresponding to the diffusion regions 16a to 16d.  Here, by making it possible to determine which position of the rotation signal corresponds to each pulse, lighting pulses (lighting signal) of the display element 11 can be generated in the appropriate timing by using the rotation signal pulses of the supporting body 19f as triggers as shown in FIGS. 12A and 12B. Figures 12A-12C, ¶ [0079]), 
Nakamura does not expressly teach
and outputs an origin 63signal in accordance with the screen being positioned at an origin position, 
the image display device further comprises a counter configured to count the pulse signal outputted from the position detector, and 
the counter is reset on the basis of the origin signal. 
Nakamura does not teach an origin signal and a counter for the pulse signal as claimed. In addition, no other prior art does not teach, alone or in combination, the cited limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	U.S. Pub. No. 2009/0160736 by Shikita teaches a head up display system which utilizes a moving unit to move a screen for image display.

	U.S. Pub. No. 2017/0059861 by Furuya et al. teaches an image display device which has a screen with is moved by a driving section.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143.  The examiner can normally be reached on Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691